Title: James Madison to William Henry Harrison, 5 June 1830
From: Madison, James
To: Harrison, William Henry


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpr.
                                
                                June 5. 30
                            
                        
                        
                        I recd. in due time the copy of your "Remarks on Charges made agst. you during your Diplomatic residence in
                            Columbia"; but have been prevented by ill health and other causes, from an earlier acknowledgment of your politeness.
                        I now tender you my thanks for the communication. The Remarks are not only acceptable to your friends as they
                            relate to yourself, but valuable in illustrating the State of things in a quarter where every thing is made interesting, by
                            its relation to the Cause of Self–Govt. It is a happy reflection, that whilst the final success of the Experiment, there
                            will be among the strongest supports of the cause, a failure can be fairly explained by the unfortunate peculiarity of the
                            circumstances under which the experiment is made. Whatever may have been the different views taken of the letter to
                            Bolivar, none can contest to the intellectual and literary merit, stamped upon it, or be insensible to the Republican
                            feelings which prompted it. With a repetition of my thanks I pray you to accept my high esteem, and Cordial respects 
                        
                            
                                J. M.
                            
                        
                    